RICHARDS, J.
John Wegman brought action in the Wood Common Pleas to recover the income from certain real estate, extending over a long period of years. The petition was met by demurrer which was sustained and Wegman, not desiring to plead further, the petition was dismissed. The right of John Wegman to recover depended upon the construction of the will of Clamor Wegman, executed in 1897. In one item he disposed of a certain tract of land to his wife for life, and in two subsequent items devised the tract to his two grandsons, one-half to each, upon their reaching the age of 25. The wife died in 1900 and Alfred Weg-man, one of the grandsons reached 25 years in 1919, and the controversy in this case revolves around the question: who is entitled to the income of the land from the death of Mrs. Wegman up to the date Alfred Wegman became 25 years of age? The Common Pleas decided in favor of the grandsons.
Error was prosecuted and John Wegman contended that Clamor Wegman died intestate as to this real estate for the time in controversy and that therefore the income of the real estate which accrued during this time belongs to the heirs. Harmon, the executor, and Alfred Wegman declared that the title to this land passed at once to the grandsons, subject to the life estate of their grandmother.
The Court of Appeals held:
1. The grandsons took an immediate estate in fee simple, subject to the life estate of their grandmother and subject also to the provision that they should not come into the absolute control until they arrive at 25 years of age.
2. Under this construction the income of the land, after the death of the grandmother, would belong to the grandsons and John Weg-man would be entitled to no part thereof. Judgment in the lower court afiirmed.